DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 4, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0273131 to Ikeda et al. (hereinafter referred to as Ikeda) in view of US Patent Application Publication No. 2012/0318752 to Velu et al. (hereinafter referred to as Velu).
	In regard to claims 1, 2, 5, and 6, as discussed in paragraph [0080], Ikeda discloses an inventive fiber that can be used to make a non-woven fabric that is used as a filter material. As discussed in paragraphs [0034], [0035] and [0105], the fiber can preferably be made from a hydrogenated dicyclopentadiene ring-opened polymer, which is an alicyclic structure-containing resin. The polymer is disclosed to be formed to be highly stereoregular in order to be crystalline. Ikeda, however, does not disclose the pore diameter of the non-woven fabric. It is known in the art to form non-woven filter materials with different pore diameters depending on the application and the desired contaminant to be captured. Velu also discloses a non-woven fabric that can be used for a filter, as discussed in the abstract. As further discussed in paragraph [0017], the pore diameter can be 5 microns or less and can be measured by the bubble point method. As discussed in paragraph [0010], the fibers can have a diameter of 1000 nm or less, which overlaps with the claimed range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the pore diameter of the non-woven fabric in Ikeda to be 5 microns or less as measured by a bubble point method and the average fiber diameter to be 0.82 or more and 10 or less microns as suggested by Velu in order to form the non-woven fabric with a pore size and fiber diameter that is known to be useful for filtration.
	Additionally, neither Ikeda nor Velu specifically discloses the non-woven fabric having an air permeability of 2.0 (s/mL) or more. It is noted that permeability is affected by the structure of the nonwoven fabric and also the properties of the fluid passed through the nonwoven fabric, such as flow rate and pressure. The permeability is related to the porosity and the thickness of the fabric. Predictably, for a given pore size, a higher permeability will result in a lower pressure drop but also a lower collection rate for a desired size particle, while a lower permeability will result in a higher pressure and a higher collection rate. 
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify parameters of the non-woven fabric of Ikeda and Velu to achieve a permeability of 2.0 s/mL, 3.0 s/mL, or more given this results in a desired balance between the pressure loss and the collection efficiency. 
	In regard to claims 3, 4, 7, and 8, as discussed above, Ikeda discloses using the non-woven fabric in a filter. What the filter is used for does not affect its structure. The limitation “for semiconductor device production used in production of semiconductor devices” is considered to be intended usage and does not affect the structure of the filter. 
	In regard to claim 9, neither Ikeda nor Velu specifically discloses the non-woven fabric having a surface area of 0.5 mm2/g or more and 20 mm2/g or less. The surface area of a non-woven fabric is related to the pore size and the porosity of the non-woven fabric. Similarly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the surface area of the non-woven fabric of Ikeda and Matsubara to be 0.5 mm2/g or more and 20 mm2/g or less in order to achieve a desired balance between the pressure loss and the collection efficiency.
	In regard to claim 10, in the combination of Ikeda and Velu, as discussed above, the crystalline alicyclic structure-containing resin is a hydrogenated dicyclopentadiene ring-opened polymer with stereoregularity. 
	In regard to claims 11 and 12, as discussed above, Ikeda discloses using the non-woven fabric in a filter. What the filter is used for does not affect its structure. The limitation “for semiconductor device production used in production of semiconductor devices” is considered to be intended usage and does not affect the structure of the filter.

Response to Arguments
Applicant’s arguments, see pages 4 – 6, filed July 4, 2022, with respect to the rejection(s) of claim(s) 1 – 12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773